DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments

Applicant's arguments filed on 04/12/2022 have been fully considered but they are not persuasive for at least the following reasons:

Applicant arguments: Applicants respectfully submit that "wherein the second insulating layer has a structuring way that at least one cavity is formed between the electrically weakly conducting insulation and the electrically conducting carrier layer and/or the first insulating layer has a structuring in such a way that at least one cavity is formed between the semiconductor body and the electrically conducting carrier layer”. The Examiner disagrees.  
In response: Won discloses the first insulating layer (137) has a structuring in such a way that at least one cavity ( Fig 22B, shows cavity-137b in the middle region) is formed between the semiconductor body (130) and the electrically conducting carrier layer (element 135, Para [ 0126]).
Thus, the well-made rejection included in the 10/27/2021 Non-Final Office Action is proper and hereby made FINAL.  

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al (US 2017/0288088 A1; hereafter Won).

Regarding claim 1. Won discloses a semiconductor component comprising:
a semiconductor body ( Fig 25, element 130, Para [ 0124]) having:
a first semiconductor layer (Fig 25, element 125, Para [ 0125]) and a second semiconductor layer (129);
a first main face (Fig 25, element 125, Para [0125]) and a second main face (Fig 25, element 129, Para [ 0125]) , opposite from the first main face (125), the first main face being formed by a surface of the first semiconductor layer (Fig 25, element 125, Para [ 0125]) and the second main (129) face being formed by a surface of the second semiconductor layer (Fig 25, element 129, Para [ 0125]);
at least one side face joining the first main face (125) to the second main face (129);
an electrically conducting carrier layer  (Fig 25, element 135, Para [ 0126]) covering the second main face  at least in certain regions (129); and
an electrically weakly conducting insulation (Fig 25, element 133, construed as weakly conducting insulation, Para [ 0125])  which is arranged between the electrically conducting carrier layer (135) and the semiconductor body (130) covers the second main face  at least in certain regions (129) and extends to at least one side face  of the semiconductor body (130) and has a first insulating layer (Fig 25, element 137, Para [ 0130]) and a second insulating layer (Fig 25, element 141, Para [ 0134]), the second insulating layer (141) being arranged on a side of the first insulating layer (137) that is facing away from the semiconductor body (130) and, wherein the second insulating layer has a structuring in such a way that at least one cavity is formed between the electrically weakly conducting insulation and the electrically conducting carrier layer and/or the first insulating layer (137) has a structuring in such a way that at least one cavity ( Fig 20B, shows cavity) is formed between the semiconductor body (130) and the electrically conducting carrier layer (element 135, Para [ 0126]).  
 But, Won does not disclose explicitly the first and second insulating layers differing 3from one another in their stiffness and/or elasticity.
However Won discloses The second insulation layer 137 may be composed of a single layer or multiple layers, such as a silicon oxide or silicon nitride film ( Para [ 062]) and The third insulation layer 141 may be formed of a silicon oxide or silicon nitride film ( Para [ 0134]). Thus, first insulating layer and second insulating layer can be formed of different materials and have different stiffness and/or elasticity based on different materials property.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention the first and second insulating layers can be differing 3from one another in their stiffness and/or elasticity for further advantage such as improve device performance.

 Regarding claim 4. Won discloses the semiconductor component as claimed in claim 1, Won further discloses wherein the cavity extends from a first main face of the semiconductor component (Fig 20B,  shows cavity &  component 130), along at least one side face of the semiconductor body (Fig 20B, cavity  component 130), in the direction of the second main face of the semiconductor body (130).  

Regarding claim 6. Won discloses the semiconductor component as claimed in claim 1, Won further discloses wherein the electrically weakly conducting insulation (Fig 25, element 133, construed as weakly conducting insulation, Para [0125]) being conformally covered by the electrically conducting carrier layer (Fig 25, element 135, Para [0126]).  

Regarding claim 8. Won discloses the semiconductor component as claimed in claim 1, Won further discloses wherein the electrically weakly conducting insulation (Fig 25, element 133, construed as weakly conducting insulation, Para [0125]) extending to a first main face of the semiconductor component (130).  

Regarding claim 9. Won discloses the semiconductor component as claimed in claim 1, Won further discloses wherein the first insulating layer ( element 137, Para [ 0162]) and the second insulating layer are formed from different materials ( element 141, Para [ 0134]).  

Regarding claim 10. Won discloses the semiconductor component as claimed in claim 1, Won further discloses wherein the first insulating layer ( element 137, Para [ 0162])  and the second insulating layer are formed from materials comprising Si ( element 141, Para [ 0134]).  

Regarding claim 11. Won discloses the semiconductor component as claimed in the 1, Won further discloses wherein the semiconductor body ( Fig 25, element 130, Para [ 0124]) has as at least one first recess (Fig 20B, shows cavity), which extends from the second main face in the direction of the first main face and ends in the first semiconductor layer (125), the electrically conducting carrier layer (Fig 25, element 135, Para [ 0126])  being arranged in the first recess and serving for the electrical contacting of the first semiconductor layer (125).  

Regarding claim 12. Won discloses the semiconductor component as claimed claim 1, Won further discloses wherein a surface of the semiconductor body( Fig 25, element 130, Para [ 0124]) that peripherally delimits the first recess is covered by the electrically weakly conducting insulation (Fig 25, element 133, construed as weakly conducting insulation, Para [ 0125]).
  
Regarding claim 13. Won discloses the semiconductor component as claimed in claim 1, Won further discloses wherein the carrier layer (Fig 25, element 135, Para [ 0126]) has at least one second recess (Fig 20B, shows cavity), in which a terminal contact (139b) that serves for the electrical contacting of the second semiconductor layer (129) is arranged.  

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein a surface of the carrier layer that peripherally delimits the second recess is covered by a further insulating layer, which adjoins the electrically weakly conducting insulation.  

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein the cavity allows one or more layers in the semiconductor component to have space for slight flexural distortions without directly causing defects in the semiconductor component.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898